IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45937

STATE OF IDAHO,                                 )
                                                )   Filed: November 8, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
CHRISTOPHER MICHAEL                             )   OPINION AND SHALL NOT
CLINGERMAN,                                     )   BE CITED AS AUTHORITY
                                                )
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Bruce L. Pickett, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum period of
       confinement of two years, for sexual abuse of a minor under sixteen years of
       age, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Liz A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________
       Christopher Michael Clingerman entered an Alford 1 plea to child sexual abuse of a minor
under sixteen years of age, felony, Idaho Code § 18-1506. The district court imposed a unified
sentence of twenty years, with two years determinate. Clingerman appeals, contending that his
sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Clingerman’s judgment of conviction and sentence are affirmed.




                                                   2